                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:18-cv-00108-JLS-JDE                                        Date: June 21, 2021
Title: Kolay Flooring International, LLC, et al v. Luis Barroso De La Fuente, et al

Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

             Melissa Kunig                                           N/A
             Deputy Clerk                                       Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

              Not Present                                       Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER AWARDING DEFENDANTS
             ATTORNEYS’ FEES

        On May 18, 2021, the Court (1) denied Plaintiffs’ motion seeking a “determination
of the Court’s personal jurisdiction over Defendant Luis Gerardo Barroso Gonzalez” and
(2) granted Defendants’ request for attorneys’ fees under Rule 16(f), ordering Defendants
to submit evidence supporting their request within fourteen days. (Order, Doc. 144.)
        Defendants submitted a declaration and billing records supporting their request for
$18,049.50 in fees. (Def. Fees Statement, Doc. 145.) The request is based on 57.3 hours
of work at a billing rate of $315.00 per hour. (Billing Records, Doc. 145-1.) Of these
hours, Defendants billed approximately 12.3 hours for work related to their opposition to
Plaintiffs’ earlier ex parte application seeking the same relief; 38.4 hours for work related
to their opposition to Plaintiffs’ motion; and 6.6 hours for work spent preparing the
instant statement and supporting evidence. (Id.) Plaintiffs opposed, arguing that the
Court should award no more than the hours billed to draft the “almost identical ex parte
opposition.” (Pl. Opp., Doc. 146.)
        Having reviewed the evidence and billing records, the Court concludes that the
hours billed for preparing the Ex Parte Opposition and instant Fees Statement appear
reasonable, but that some of the hours billed for the Motion Opposition appear
duplicative of the work billed for the Ex Parte Opposition—particularly given
Defendants’ counsel’s statement that “Defendants cut and pasted unto their Motion
______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                          1
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 8:18-cv-00108-JLS-JDE                                        Date: June 21, 2021
Title: Kolay Flooring International, LLC, et al v. Luis Barroso De La Fuente, et al

Opposition practically their entire Opposition to Plaintiffs’ Ex Parte Application” (Torres
Decl. ¶ 4). Accordingly, the Court determines that a 40% reduction in the 38.4 hours
billed for the Motion Opposition is appropriate. The Court’s modifications reduce the
hours requested from 57.3 to 41.9 (12.3 hours for the Ex Parte Application + 23 hours for
the Motion Opposition + 6.6 hours for the Fees Statement), resulting in a total fee award
of $13,198.50 (41.9 x $315.00.)
        The Court therefore GRANTS IN PART Defendants’ request for attorneys’ fees
under Rule 16(f), and awards Defendants $13,198.50 in attorneys’ fees.




                                                             Initials of Deputy Clerk: mku




______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                          2
